UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4800


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAVELTON MORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00102-CCE-2)


Submitted:   May 13, 2014                     Decided:   May 20, 2014


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Kyle David Pousson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lavelton Morris appeals the 156-month sentence imposed

by the district court following his guilty plea to conspiracy to

distribute 500 grams or more of cocaine and 28 grams or more of

cocaine      base,     in    violation     of          21   U.S.C.      §   846       (2012).    In

accordance       with     Anders    v.    California,             386 U.S. 738   (1967),

Morris’ counsel has filed a brief certifying that there are no

meritorious grounds for appeal but questioning the calculation

of Morris’ Guidelines range and the substantive reasonableness

of the sentence.            Morris has filed supplemental briefs in which

he   echoes      and    supplements       counsel’s           arguments.              Finding    no

error, we affirm.

              We review Morris’ sentence for reasonableness, using

“an abuse-of-discretion standard.”                          Gall v. United States, 552
U.S. 38,    51     (2007).       We    must      first      review        for    “significant

procedural       error[s],”      including             “improperly       calculating[]          the

Guidelines range, . . . failing to consider the [18 U.S.C.]

§ 3553(a)     [(2012)]        factors,     .       .    .    or   failing        to   adequately

explain the chosen sentence.”                  Gall, 552 U.S. at 51.                  Only if we

find   a   sentence         procedurally       reasonable          may      we    consider      its

substantive reasonableness.               United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).

              Here, Morris first contends that the district court

should     not     have     converted     the          roughly     $6000         found   in     his

                                               2
possession on the night of his arrest to its cocaine equivalent

when   calculating      his   Guidelines     range.        Assuming,       without

deciding, that there was plain error, such error did not affect

Morris’ substantial rights.            See United States v. Olano, 507
U.S. 725, 732 (1993) (discussing standard of review).                      Because

the actual narcotics Morris and his co-conspirator possessed at

the time of their apprehension was more than adequate to support

Morris’ base offense level, any error in converting the seized

cash to its cocaine equivalency caused no prejudice.

            Moreover, there is no merit to Morris’ contention that

the district court improperly applied enhancements under U.S.

Sentencing      Guidelines    Manual     § 2D1.1(b)(1),        (b)(12)     (2012).

Morris objected to neither enhancement, and their application

was well supported by the facts recounted in Morris’ uncontested

presentence report.         See United States v. Miller, 698 F.3d 699,

707 (8th Cir. 2012); United States v. Nelson, 6 F.3d 1049, 1056

(4th Cir. 1993), overruled on other grounds by Bailey v. United

States,   516 U.S. 137    (1995).       Because     the    district      court

adequately      explained     its   reasoning      and    considered       Morris’

arguments    when    sentencing     Morris    at    the    low    end    of    his

Guidelines range, we conclude that the sentence is procedurally

and substantively reasonable.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                        We

                                         3
therefore affirm the district court’s judgment.                           We deny Morris’

motions to reconsider and to substitute counsel.                                  This court

requires that counsel inform Morris, in writing, of his right to

petition    the   Supreme       Court    of       the   United      States       for   further

review.     If    Morris      requests        that      a   petition      be     filed,      but

counsel    believes      that     such    a       petition     would        be    frivolous,

counsel    may    move   in     this     court      for     leave    to     withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Morris.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court     and      argument        would      not     aid    the

decisional process.

                                                                                       AFFIRMED




                                              4